Citation Nr: 1717251	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to September 1943.  The Veteran died in June 2006.  The appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

When this case was previously before the Board in July 2014, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Board also determined that the appellant had raised the matter of whether there was clear and unmistakable error (CUE) in a June 1998 rating decision which denied entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound, and that this claim was inextricably intertwined with the claim for DIC under 38 U.S.C.A. § 1318 on appeal.  Both matters were remanded to the Agency of Original Jurisdiction (AOJ).  The CUE claim was remanded for initial adjudication, with the matter of entitlement to DIC under 38 U.S.C.A. § 1318 to be subsequently readjudicated.  

In February 2017, the AOJ issued a rating decision finding that there was no CUE in the June 1998 rating decision denying entitlement to SMC, and the matter of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 was readjudicated also in February 2017, in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter of entitlement to DIC under 38 U.S.C.A. § 1318 has since returned to the Board for the purpose of appellate disposition.  


FINDINGS OF FACT

1. The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW). 
2.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

A letter from the AOJ to the appellant, dated August 2010, fully complied with the VCAA content requirements.  The letter advised the appellant of the types of evidence and information required to substantiate her claim for dependency and indemnity compensation under 38 U.S.C.A. § 1318.  The claim was subsequently readjudicated, including most recently in February 2017, thereby curing any timing defect of this notice.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Under the circumstances of this case, the claim for dependency and indemnity compensation as if the Veteran's death was service-connected under 38 U.S.C.A. § 1318 depends on the claims and benefits awarded to the Veteran during his life, and the dates and circumstances of his service.  All of the relevant information is available in the electronic claims file.  The appellant has been afforded the opportunity to present argument and evidence in support of her claims, and has done so.  For the issue herein decided, there is no reasonable possibility that any further assistance would substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  


II.  Legal Criteria and Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b)(3). 

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2). 

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran was service-connected for varicose veins, evaluated as 40 percent disabling from April 2, 1956, as 50 percent disabling from April 24, 1997,  and as 60 percent disabling from May 1, 2001; a TDIU was granted from May 14, 2002, four years prior to his death.  Accordingly, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disability prior to his death in June 2006 any of the required periods of time.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.

Moreover, the appellant has not claimed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.  

The appellant has contended that there was CUE in the June 1998 rating decision which denied entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound.  In an April 2010 correspondence, she alleged that with the Veteran's submission of the SMC claim in 1997, there was an inferred claim for TDIU.  She further argued that had this TDIU claim been granted at that time, the criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 would be met.  

As noted above, CUE in the 1998 rating has been separately adjudicated and has been denied.  The appellant has not specifically identified CUE in any other rating decision.

Moreover, the appellant also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b)(3).

The appellant has offered a number of contentions in support of her claim that a TDIU and/or 100 percent rating was warranted at an earlier date. In a November 2010 correspondence, she argued that, if TDIU had been inferred along with a 1997 claim for SMC benefits and been granted at that time, entitlement to DIC under 38 C.F.R. § 1318 would be established.  She has noted that medical records established significant impairment and numerous hospitalizations and outpatient wound care from the Veteran's varicose veins and resulting unemployability.  Therefore, she contended, had the Newark RO appropriately developed the Veteran's case, he should have awarded a TDIU or 100 percent rating from an earlier date.  She also argued that the Veteran had ineffective representation from the New Jersey Department of Military and Veterans Affairs in developing his claims.  However, these contentions amount to a claim of hypothetical entitlement which is barred as a matter of law.  Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.   
Thus, there is nothing to change the fact that the Veteran, who died approximately 60 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a TDIU from May 2002 until his death in June 2006-a total of just over four years.  Thus, entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


